Exhibit 99.1 Source: Global 8 Environmental Technologies, Inc. Global 8 Environmental Technologies, Inc. strengthens team with new CEO appointment. Board of Directors unanimously approves executive appointment of accomplished executive and environmentalist Julio Ferreira Newport Beach—Global 8 Environmental Technologies, Inc. (OTCBB: GBLE), a company committed to preserving our planet through environmental consciousness, technology and education, today announced that its Board of Directors has named Julio Ferreira to the position of president and chief executive officer, effective May 27, 2008. “I speak for the entire Board of Directors when I say I am delighted with today’s announcement,” said Chad Burback, Chief Financial Officer and Director of Global 8 Environmental Technologies, Inc. “We conducted an exhaustive search for a leader with a passion for our industry and the right vision for its future.
